DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.  The Amendment filed 10/14/22 has been entered.  Claims 1-3, 5-14 and 16-20 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §101
3. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.  Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory patent ineligible subject matter. (See, Alice and MPEP §2106)  
In sum, claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., an abstract idea) and does not provide an integration of the recited abstract idea into a practical application nor include an inventive concept that is “significantly more” than the recited abstract idea to which the claim is directed. (MPEP §2106) 
In determining subject matter eligibility in an Alice rejection under 35 U.S.C. §101, it is first determined as Step 1 whether the claims are directed to one of the four statutory categories of an invention (i.e., a process, a machine, a manufacture, or a composition of matter) (MPEP §2106.03).  Here, the claims are directed to the statutory category of a process (claims 1-3, 5-11), a machine (claims 13, 14 and 16-20) and a manufacture (claim 12). (MPEP §2106)  Therefore, we proceed to Step 2A, Prong 1. 
Under a Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more enumerated categories of patent ineligible subject matter (i.e., certain methods of organizing human activity, one or more mathematical concepts, and/or one or more mental processes) that amounts to a judicial exception to patentability. (MPEP §2106.04)  Here, the independent claims, at their core, recite the abstract idea of: 
when a first (electronic device) transmits purchase wish information of a first user to a plurality of affiliated store(s) …, the first user is authenticated via an interaction between the first (electronic device) and a (social network service (SNS) platform), and a second user is selected as a third-party payor, receiving from a plurality of different store(s) … a plurality of payment requests that indicate the first user, the second user, the purchase wish information, and a plurality of affiliated stores; 
in response of an authentication of the first user being successful, storing the plurality of payment requests that indicate the first user, the second user, the purchase wish information, and the plurality of affiliated stores, in a payment cart that is implemented as a personal storage box of the second user, based on information of the second user identified in each of the plurality of payment requests, so that batch processing is to be performed upon an approval of the second user; 
sending the plurality of payment requests stored in the payment cart to a second (electronic device) of the second user, all together; and 
performing the batch processing on the plurality of payment requests that are received from the plurality of different store(s) … , based on an input of the second user that simultaneously approves the plurality of payment requests that are pre-stored in the payment cart. 
Bolded terms are “additional elements” being recited by the claims to simply carry out the recited abstract idea. 
Here, the recited abstract idea falls within one or more of the three enumerated categories of patent ineligible subject matter (MPEP §2106.04), to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., batch processing a plurality of approved payment requests of a plurality of different stores for wish purchases of a first user, where the payment requests are stored for a second user who is selected to be the payor of the wish purchases, where the stored various payment requests for the wish purchases of the first user are approved simultaneously by the second user for payment via batch processing). 
Under Step 2A, Prong 2 the recited additional elements are evaluated to determine whether they provide an integration of the recited abstract idea into a practical application. (i.e., whether they provide a technological solution). (MPEP §2106.04)  Here, the recited additional elements, such as:  a “server,” a “payment cart,”, one or more “store server,” a “social network service (SNS) platform,” one or more “processor,” and/or one or more “computer-readable record medium” or one or more “memory” to store executable instructions thereon, do not amount to an inventive concept since the claims are simply using each of these additional elements, which are recited in the claims at a high degree of generality, as a tool to carry out the recited abstract idea (i.e., “apply it”) on a computer, using a memory device and/or a database, on a data or communication network, on a display device or user interface, or on another computing device listed above, and/or via software programming, where the additional elements simply perform generic computer data receipt and processing/analysis steps, data storage and communication steps, sensing steps and/or outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a display or user interface, and/or a computer or communication network.  Thus, the claims do not provide an integration into a practical application. (See e.g., MPEP §2106.05 I.A. and applicant’s Specification at least ¶¶ 041, 048-055, 060-069, 080, 083, 119 and 121-124). 
Under the Step 2B analysis, it is determined whether the recited additional elements amount to something “significantly more” than the recited abstract idea to which the claims are directed. (i.e., provide an inventive concept). (MPEP §2106.05)  Here, the recited additional elements, identified above in the Step 2A, Prong 2 analysis, do not amount to an inventive concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, using a memory device and/or a database, on a data or communication network, or on another computing device listed above, and/or via software programming, where the additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication steps, sensing steps, and/or data outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a display or user interface, and/or a computer or communication network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved, and therefore do not provide something “significantly more.” (See e.g., applicant’s Specification at least ¶¶ 041, 048-055, 060-069, 080, 083, 119 and 121-124, where these additional elements that are recited at a high degree of generality in the claims are discussed). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2, 3, 11, 14 and 20 simply further refine the abstract idea by requiring one or more transaction identifier and/or user identifier information, and/or requiring transaction complete information, and/or requiring other payment request information, including store information, for the payment request, which is simply a type of data to be included with a payment request, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or any element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 5, 10 and 19 simply further refine the abstract idea by requiring authenticating various users based on an authentication request received from various stores including displaying a profile of the payment requester, and/or using a social networking service (SNS) friend list to select a user (payor) for the payment requests, which are simply data receipt, display, and analysis using rules associated with authentication and processing of payment transactions and/or include a user input to make a selection of a user (payor, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or any element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 6 and 16 simply further refine the abstract idea by requiring that a plurality of payment requests include a first payment request of a first user and that the payment processing includes providing information regarding a payment request to a chatroom that includes a first user and a second user, which is simply requiring various types of data in a message for users and for a payment request and displaying information about the payment request and the users in a chatroom, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or any element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 7 and 17 simply further refine the abstract idea by requiring that the plurality of payment requests are displayed such that they include information regarding a time associated with storing each payment request, which is simply timestamp data associated with stored data (e.g., metadata), and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or any element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 8 and 18 simply further refine the abstract idea by additionally requiring a request to delete a payment request from a store, which is simply receiving data to delete a payment request, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or any element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claim 9 simply further refines the abstract idea by additionally requiring that the payment requests include a payment request of a first user, and includes providing link information that links a payment request to items purchased associated with the payment request resulting from a payment cart inquiry request and received from a user based on a selection of a payment request, which is simply receipt of a payment request to pay a certain selected payment request, and this claims does not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improves any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2) or any element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05)  
Thus, neither the independent claims nor the dependent claims, viewed individually and as a whole, including consideration of all the limitations of each claim viewed both individually and in combination, do not add any additional element or provide any subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter, nor do the claims provide something significantly more than the recited abstract idea to which the claims are directed. 

Response to Arguments
5.  Applicant’s arguments filed 10/14/22 have been fully considered. 
In view of applicant’s amended claims, the prior objections to the claims are withdrawn. 
Applicant’s arguments (Amendment, Pgs. 11-14) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein above in the 101 rejection in line with the amended claims. 
Additionally, applicant’s arguments (Amendment, Pg. 13) that the batch processing of multiple payment requests of the claims provides a technological improvement by  “reduc[ing] computer processing time” is not persuasive.  Although applicant’s solution uses various additional elements that use various technologies, there is no improvement to a computer, a computing device or to another technology itself.  Any alleged improvement to the efficiency, speed, and/or accuracy of the batch payment processing of applicant’s claims versus individually processing each payment request arises out of conventional advantages from using computers and/or computing components as tools to implement the recited abstract idea, and not from a particular improvement to the computer or to another technology itself. (See e.g., Intellectual Ventures 1 LLC v. Capital One Bank (USA), 792 F.3rd 1363, 1370 (Fed. Cir. 2015), “merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”)  All payment requests would still need to be processed and paid, so whether they are submitted to a payment processing system individually or in a batch, applicant’s specification is silent as to how processing time would be saved.  Also, it is not clear to one of skill in the art how processing time would be saved since all request must still be individually processed and paid by a payment network regardless of whether they are sent as a group (batch) or individually.  
Applicant’s specification focuses on “improve[d] payment convenience” as a true goal, which is not of itself a technological improvement or a solution to a technological problem.  (See, Spec. ¶ 121)  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696